UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4014


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THURMAN DAUGHTIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00006-F-1)


Submitted:   September 30, 2015           Decided:   October 2, 2015


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James        Thurman     Daughtie      appeals         the    60–month         sentence

imposed following the revocation of his supervised release term.

Daughtie      argues     that    this     sentence       is    plainly       substantively

unreasonable because it was ordered to run consecutively to a

previously imposed state sentence of life plus 60 months.                                   We

affirm.

       A   district      court    “has      broad   discretion            when   imposing    a

sentence upon revocation of supervised release.”                             United States

v.    Webb,    738 F.3d 638,   640    (4th   Cir.       2013).        A    revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly        unreasonable”       will    be    affirmed         on   appeal.

United States v. Crudup, 461 F.3d 433, 437–38 (4th Cir. 2006).

In    determining        whether      a     revocation         sentence          is    plainly

unreasonable, we first assess the sentence for reasonableness,

utilizing       “the     procedural         and     substantive            considerations”

employed in evaluating an original sentence.                              Id. at 438.        A

sentence       is    substantively        reasonable      if        the    district     court

states “a proper basis” for concluding that the defendant should

receive the sentence imposed.                 Id. at 440.            Only if we find a

sentence to be procedurally or substantively unreasonable will

we consider whether the sentence is “plainly” so.                           Id. at 439.

       Daughtie does not challenge the procedural reasonableness

of his sentence.              Rather, his sole argument on appeal is that

                                              2
the sentence is substantively unreasonable because the district

court imposed the sentence to run consecutively to his state

sentence rather than concurrently.                     The policy statement set

forth in USSG § 7B1.3(f) specifically states that:

      Any term of imprisonment imposed upon the revocation
      of . . . supervised release shall be ordered to be
      served consecutively to any sentence of imprisonment
      that the defendant is serving, whether or not the
      sentence of imprisonment being served resulted from
      the conduct that is the basis of the revocation of
      . . . supervised release.

Thus, in imposing a consecutive sentence, the district court

simply deferred to this policy statement; such deference, while

not   required,     was    more       than   proper.        See   United     States       v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (“Though a district

court    must    consider       the    Chapter     Seven    policy    statements         and

other statutory provisions applicable to revocation sentences,

the     court    has     broad        discretion     to      impose    a     particular

sentence.”); see also United States v. Moulden, 478 F.3d 652,

656-57    (4th    Cir.     2007)       (recognizing        that   Chapter       7    policy

statements are “‘helpful assistance,’” but that the court has

“broad    discretion”          in     sentencing    the     defendant      up       to   the

statutory maximum).

      Accordingly,        we    find     that    Daughtie’s       sentence       was     not

substantively unreasonable and we therefore affirm.                        We dispense

with oral argument because the facts and legal contentions are



                                             3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4